11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

John Gregory Brooks,                         * From the 70th District Court
                                               of Ector County,
                                               Trial Court No. A-45,345.

Vs. No. 11-19-00026-CR                       * July 18, 2019

The State of Texas,                          * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Stretcher, J., and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion, we
modify the judgment to reflect that the “Original Punishment Assessed” was “TWO
(2) YEARS STATE JAIL DIVISION, TDCJ PROBATED FIVE (5) YEARS FINE:
$500.00” and that the “Attorney for State” was “Kortney Williams.” As modified,
we affirm the judgment of the trial court.